Citation Nr: 1455648	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a nerve/muscle disability, claimed as residuals of Guillain-Barre Syndrome, to include as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a skin disability, to include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and Detroit, Michigan.  Jurisdiction of this case currently resides with the VA RO in Detroit, Michigan.

The issues currently on appeal were previously before the Board in May 2014 at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

The Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the record shows that while some of the remand directives were accomplished, there remain others that need further development.

The Board apologizes for the further delay in adjudication of this case.

The issue of entitlement to service connection for a nerve/muscle disability, claimed as the residuals of Guillain-Barre Syndrome, to include as a result of exposure to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran's skin disability is etiologically related to his active duty service.

CONCLUSION OF LAW

The criteria for service connection for a skin disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has a skin disability as a result of exposure to Agent Orange during his service in Vietnam.

At the outset, the Board notes that the Veteran has service in Vietnam.

A review of the service treatment records shows treatment for warts on the bilateral hands during active duty service.  The Veteran was evaluated as clinically normal during the October 1971 separation examination.

A review of post-service treatment records shows treatment for and diagnoses of a variety of skin disabilities as early as May 1973 including dermatitis, chloracne, pruritus, actinic keratosis, rosacea, seborrheic keratosis, sebaceous cysts and epidermal cysts.

The Board notes that chloracne is listed as a disease associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  However, under 38 C.F.R. § 3.307(a)(6)(ii), in order to warrant presumptive service connection the Veteran's chloracne must have manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active duty service (date of his return from Vietnam).

As the Veteran was not diagnosed with chloracne until 2014, presumptive service connection based on exposure to Agent Orange is not warranted.  Notwithstanding, the Board cannot ignore significant evidence in this case of a problem both during service and following service. 

Giving the Veteran the benefit of the doubt, the Board finds that service connection for a skin disability is warranted.  The Veteran has consistently reported an "itchy rash" that has been given a variety of diagnoses since his separation from active duty service.  Treatment records show reports of a skin disability as early as May 1973, less than two years after his separation from active duty service.  Further, the Veteran was treated during service for a skin disability.

In light of the Veteran's in-service treatment for a skin disability, his continuous reports of a skin disability and his current diagnoses, the Board gives the Veteran the benefit of the doubt and finds that service connection for a skin disability is warranted.  Further discussion of the evidence is simply not warranted.

ORDER

Entitlement to service connection for a skin disability is granted.


REMAND

In the May 2014 remand the Board directed the AMC/RO to schedule the Veteran for a VA examination to determine the nature and etiology of any current muscle or nerve disability.  

After a physical examination, the examiner was instructed to determine whether the Veteran has a current nerve/muscle disability, to include any residuals from Guillain-Barre Syndrome.  Then, the examiner was to opine whether it is at least as likely as not that any current disability is due to or related to his active service.

The examiner was also instructed to provide an opinion as to whether it is at least as likely as not that any current residuals of Guillain-Barre Syndrome, or a nerve or muscle disability is due to exposure to Agent Orange.

In September 2014 the Veteran was afforded a VA muscle and nerve examination.  The examiner noted nerve damage including mild incomplete paralysis of the right lower extremity, specifically the anterior tibial nerve.  

The examiner opined that the Veteran's disability was less likely as not incurred in or caused by the Veteran's in-service injury, event or illness.  However, the examiner's rationale only described why any residuals of Guillain-Barre Syndrome are less likely as not related to exposure to Agent Orange in service.

The examiner did not address whether the Veteran's current nerve disability is directly related to his active duty service.  Accordingly, an additional VA opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  If possible (but not required), return the claims folder to the examiner that provided the September 2014 examination report and opinion in order to obtain an addendum opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.

Based on a review of the record, the examiner should first provide a current diagnosis for the Veteran's nerve disability.

Next, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's nerve disability began during service or is otherwise linked to service.

A review of this remand, as well as the May 2014 remand may help the examiner.

If the September 2014 VA examiner is unavailable, determine whether the Veteran requires a new examination with a different VA examiner or whether a new examiner can provide a sufficient medical opinion by reviewing the claims file.

2.  Then, readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


